Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 21-cv-

  O.K.., a minor, by and through her parents B.K. and J.K.

  Plaintiff,

  v.

  JEFFERSON COUNTY SCHOOL DISTRICT R-1

  Defendant.
  ______________________________________________________________________________

                         COMPLAINT AND JURY DEMAND
  _____________________________________________________________________________

          O.K., a minor, by and through her parents B.K. and J.K., through counsel Spies, Powers &

  Robinson, P.C., submits the following Complaint and Jury Demand.

                                   JURISDICTION AND VENUE

  1.      This action arises under the Constitution and laws of the United States, pursuant to 42 U.S.C.

  § 1983; the Americans with Disabilities Act, 42 U.S.C. § 12131; and the Rehabilitation Act, 29

  U.S.C. § 794. This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

  2.      Venue is proper pursuant to 28 U.S.C. § 1391. All parties reside within the District of

  Colorado, and the events described in this Complaint occurred in the District of Colorado.

                                               PARTIES

  3.      Plaintiff O.K. is a minor child who, at the time of the incident, was a fourteen year-old

  student at Wayne Clark Middle School, a public school in the Jefferson County School District. B.K.

  and J.K. are the father and mother, and next friends, of O.K. and are residents of Jefferson County,



                                                    1
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 2 of 11




  Colorado.

  4.     Defendant Jefferson County School District R-1 (“School District”) is a political subdivision

  of the state of Colorado.

                                    FACTUAL ALLEGATIONS

  5.     At the time of the incident, O.K. was a fourteen year-old student at Wayne Clark Middle

  School (“School”). During the 2019-2020 school year, O.K. attended the School’s significant

  support needs (“SSN”) classroom.

  6.     O.K. suffers from a traumatic brain injury (“TBI”) and as a result has an intellectual disability

  and has very limited verbal communication abilities.

  7.       O.K. is an individual with disabilities within the meaning of Section 504 of the

  Rehabilitation Act of 1973, 29 U.S.C. § 794(a), and the Americans with Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et seq.

  8.     At the beginning of the 2019-2020 school year, O.K. was a very social and kind young

  woman who enjoyed attending School and helping her peers in the classroom.

  9.     The School District recognized that O.K. had difficulties with transitions - particularly

  transitions from School to the bus to home. As a result, the School District developed a behavior

  intervention plan (“BIP”) to help address these transition difficulties. For example, the BIP required

  transportation staff to be made aware of the BIP as well as antecedent strategies designed to reduce

  any unwanted behaviors. One such strategy was to allow O.K. to look out the back window of the

  bus prior to her making her choice between two seats.

  10.    The BIP also detailed a Crisis Intervention Plan to be followed in the event O.K. became

  escalated. The Crisis Intervention Plan directed staff to follow standard CPI protocol. If O.K. became


                                                    2
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 3 of 11




  escalated, staff should “not engage/talk to her until she has calmed down. Restraint should be used

  as an absolute LAST resort.”

  11.    The Crisis Intervention Plan clearly stated that staff should “not block or touch [Student] on

  the bus.” Instead, the plan reiterated that staff should “allow her to look out the back window before

  asking her to choose between her 2 seat options in the front.”

  12.    The BIP required School District staff to contact Parents anytime Student became escalated,

  before taking any other action. Additionally, the BIP stated, in bold print, that “If Staff ever put’s

  [sic] hands on [Student] in a hold for safety purposes, parent’s [sic] request that they are notified

  immediately, no matter how long the hold is.”

  13.    School District policy required O.K.’s case manager to inform the School District’s

  Transportation Department (“Transportation”) about O.K.’s BIP and Crisis Intervention Plan and

  to provide Transportation a copy of both documents.

  14.    While O.K.’s case manager informed Transportation that O.K. had a BIP and a Crisis

  Intervention Plan, the case manager did not provide Transportation a copy of either document.

  15.    At the end of the school day, O.K. was to be walked to the school bus by her special

  education teacher or her paraeducator shortly before the general education students were dismissed

  at 3:20 p.m. The special education teacher or paraeducator would help O.K. get settled into her

  assigned seat in the front row of the bus before they would exit the bus and leave O.K. in the

  supervision of the bus driver or the bus aide. If neither the bus driver nor the bus aide was present,

  the special education teacher or paraeducator would wait with O.K. on the sidewalk until

  Transportation staff arrived.

  16.    On the day of the incident, Friday, September 13, 2019, O.K.’s dismissal began in accordance


                                                    3
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 4 of 11




  with her ordinary routine. O.K.’s paraeducator walked O.K. to her bus and watched O.K. take her

  assigned seat in the front row of the bus.

  17.    O.K.’s bus aide was on the bus, so paraeducator exited the bus once O.K. was seated. There

  was only one other student on the bus at that time. Paraeducator then waited on the sidewalk with

  some of O.K.’s classmates for another bus to arrive.

  18.    O.K. waved to her paraeducator from the bus window and then stood up from her seat and

  moved towards the aisle of the bus where the bus aide was standing.

  19.    Without provocation reason, the bus aide grabbed both of O.K.’s arms and pinned them

  behind her back. With O.K.’s arms pinned, the bus aide used his body to forcibly slam O.K. back

  into her seat. Once O.K. was in her seat, the bus aide proceeded to shove her towards the window.

  O.K. was visibly frightened and was screaming and crying.

  20.    O.K.’s backpack or lunchbox fell to the floor and the bus aide picked the item up and

  slammed it onto the seat next to her. When O.K. tried to stand up from her seat a second time, the

  bus aide violently placed O.K. in a headlock with his left forearm around O.K.’s neck.

  21.    The bus aide then threw O.K. to the floor of the bus, grabbed her and pulled her back towards

  him, before finally releasing her.

  22.    The bus aide’s violent assault of O.K. caused physical injuries and inhibited O.K.’s ability

  to breathe.

  23.    The paraeducator heard O.K.’s cries and rushed onto the bus. Paraeducator found O.K. on

  the floor of the bus near the driver’s seat with her hands covering her ears - scared and shaking. The

  paraeducator comforted O.K. and, ultimately, helped O.K. back to her seat.

  24.    No one from the School District reported the incident to Parents.


                                                    4
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 5 of 11




  25.     When O.K. arrived home from school following the incident, O.K. told her Parents (as best

  she could) that her throat or her neck hurt. Not knowing about the incident, Parents assumed that

  O.K. had a sore throat or other medical issue. Parents noticed that O.K. was unusually restless that

  weekend and had difficulty calming down.

  26.     On Monday, September 16, 2019, the paraeducator notified the School’s Assistant Principal

  of the incident. The Assistant Principal then called Parents to inform them of the incident. Assistant

  Principal told Parents that the bus aide had “put his hands on” O.K. and threw her backpack at her.

  27.     During the call with the Assistant Principal, Parents asked whether the bus had a surveillance

  camera. Thereafter, Assistant Principal contacted Transportation to request that the video of the

  incident be pulled and retained. On September 25, 2019, Parents viewed the surveillance video at

  the Transportation Office. Between their initial notification of the incident on September 16, 2019

  and the viewing of the video on September 25, 2019, Parents did not receive any further information

  from the School District regarding the incident.

  28.     On September 4, 2020, Parents filed a state-level complaint (“State Complaint”) with the

  Colorado Department of Education (“CDE”) for unlawful abuse and restraint in violation of, among

  other laws, Colorado’s Protection of Individuals from Restraint and Seclusion Act, C.R.S. §26-20-

  101, et seq.1

  29.     The State Complaint was assigned to a State Complaints Officer (“SCO”) who conduced a

  comprehensive investigation of the incidents - including the interview of numerous witnesses, the

  review of School District records and policies, the review of O.K.’s school records, and the analysis


          1
            The Colorado Department of Education has authority to investigate violations of
  Colorado’s Protection of Individuals from Restraint and Seclusion Act. 34 C.F.R. § 300.153(c); Rule
  2620 R 2.07(2)(f).

                                                     5
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 6 of 11




  of the video of the incident on the bus.

  30.    The SCO issued a decision on behalf of CDE on December 1, 2020. See SCO Decision

  attached as Exhibit 1.

  31.    Among other rulings, the SCO found that the School District, through its bus aide, made

  unlawful physical contact with O.K. and physically restrained O.K. in violation of Colorado’s

  Protection of Individuals from Restraint and Seclusion Act. The SCO further found that the School

  District’s use of physical force against O.K. was unjustified, unreasonable, and was used as a

  punitive form of discipline. The SCO found that the School District violated the law and O.K.’s

  civil rights in the following respects:

         -       Using restraint in a non emergency situation, in violation of Rule 2620 R 2.01(1)(a);

         -       Using restraint before the failure of less restrictive alternatives, in violation of Rule

                 2620 R 2.01(1)(b);

         -       Using restraint as a punitive form of discipline or as a threat to control of gain

                 compliance of a student’s behavior, in violation of Rule 2620 R 2.01(2);

         -       Failing to ensure that no restraint is administered in such a way that the Student is

                 inhibited or impeded from breathing or communicating, in violation of Rule 2620 R

                 2.0(1)(a)(i);

         -       Failing to comply with the documentation and notification requirements, in violation

                 of Rule 2620 R 2.04(3) and Rule 2620 R 2.04(4).

  Exhibit 1, p. 15.

  32.    Notably, the SCO found that the School District’s violations of the law and of O.K.’s rights

  did not result in a denial of a free appropriate public education (“FAPE”) under the Individuals with


                                                    6
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 7 of 11




  Disabilities Education Act (“IDEA”). While O.K. sustained serious physical and emotional injuries

  as a result of the incident, because the injuries did not result in a denial of a FAPE, Plaintiffs have

  not brought, and are not required to bring, a due process complaint under the IDEA for a failure to

  provide O.K. a FAPE. As a result, Plaintiffs are not required to exhaust IDEA’s administrative

  remedies under 20 U.S.C. 1415(l).

                                  FIRST CLAIM FOR RELIEF
              (Violations of the Americans with Disabilities Act- 42 U.S.C. § 12131)


  33.    Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set forth herein.

  34.    Title II of the ADA prohibits public entities from discrimination on the basis of a disability.

  42 U.S.C. § 12131(1)(B)).

  35.    O.K. is a qualified individual with a disability under the ADA. She has a TBI with cognitive

  and communication disabilities, which substantially limit her major life activities.

  36.    Through the School District’s bus aide, the School District denied O.K. reasonable

  accommodations.

  37.    Because the School District’s bus aide denied O.K. reasonable accommodations, the School

  District caused O.K. to suffer greater injury and indignity in those processes than other students.

  38.    The School District’s bus aide knew that accommodations were necessary, but was

  indifferent to an obvious risk of not providing the accommodations.

  39.    The School District is liable for the actions of its bus aide because it employed the bus aide

  and the bus aide served as its agent.

  40.    The School District also denied O.K. the benefit of properly trained transportation staff at

  the School who would be trained to appropriately interact with students with disabilities and


                                                     7
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 8 of 11




  reasonably accommodate those students.

  41.    The School District was on notice of the need for more or different training, but were

  deliberately indifferent to that need.

  42.    As a proximate result of the School District’s actions and inactions, O.K. suffered physically

  and emotionally, and continues to experience fear, distrust, and anxiety regarding strangers and

  unfamiliar surroundings.

  43.    As a result of the School District’s violations of Title II of the ADA, O.K. is entitled to

  compensatory damages, and reasonable attorneys’ fees and costs.

                                 SECOND CLAIM FOR RELIEF
                       (Violations of the Rehabilitation Act- 29 U.S.C. § 794)

  44.    Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set forth herein.

  45.    Section 504 of the RA forbids programs that receive federal financial assistance to

  discriminate against individuals with a disability solely because of their disability. 29 U.S.C.

  §794(a).

  46.    The School District receives federal financial assistance.

  47.    O.K. is a qualified individual with a disability under the Rehabilitation Act.

  48.    Through the School District’s bus aide, the School District denied O.K. reasonable

  accommodations.

  49.    Because the School District’s bus aide denied O.K. reasonable accommodations, the School

  District caused O.K. to suffer greater injury and indignity in those processes than other students.

  50.    The School District’s bus aide knew that accommodations for O.K. were necessary, but were

  indifferent to an obvious risk of not providing the accommodations.



                                                     8
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 9 of 11




  51.     The School District’s bus aide discriminated against O.K. solely as a result of her disability.

  52.     The School District is liable for the actions of its bus aide because it employed the bus aide

  and the bus aide served as its agent.

  53.     As a proximate result of the School District’s actions and inactions, O.K. suffered physically

  and emotionally, and continues to experience fear, distrust, and anxiety regarding strangers and

  unfamiliar surroundings.

  54.     As a result of the School District’s violations of Section 504 of the Rehabilitation Act, O.K.

  is entitled to compensatory damages, and reasonable attorneys’ fees and costs.

                                  THIRD CLAIM FOR RELIEF
               (Violations of the Fourth Amendment Pursuant to 42 U.S.C. § 1983)

  55.     Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully set forth herein.

  56.     The Fourth Amendment forbids unreasonable seizures, which include seizures carried out

  with excessive force.

  57.     The School District’s bus aide used excessive force in seizing and restraining O.K. in

  violation of O.K’s Fourth Amendment rights by forcibly pinning O.K.’s hands behind her back and

  physically shoving her into her seat; violently placing O.K. in a headlock with his forearm around

  her neck, thereby preventing O.K.’s ability to move her torso or neck and inhibiting her ability to

  breathe or communicate; and throwing O.K. to the floor of the bus and yanking her by the arm back

  into her seat.

  58.     The School District’s bus aide unreasonably and unconstitutionally seized O.K. and used

  excessive force in light of the totality of the circumstances, including but not limited to:

          -        That O.K. had not engaged in any criminal activity;

          -        That O.K. posed no physical threat to anyone;


                                                      9
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 10 of 11




           -      That O.K. was not attempting to flee school grounds;

           -      O.K.’s age, size, and disabilities;

           -      The failure of the School District’s bus aide to appropriately approach and handle a

                  child of O.K.’s age, size, and with O.K.’s disabilities; and

           -      The School District’s bus aide’s aggressive and threatening actions that prompted

                  O.K. to emotionally escalate and become injured.

   59.     O.K.’s right to be free from unreasonable seizure and excessive force as described herein was

   clearly established at the time of the incident.

   60.     The School District and their employees and agents, namely Transportation staff, often

   interact with students with disabilities and thus the circumstances constituted a usual and recurring

   situation.

   61.     The School District failed to adequately train and supervise its Transportation staff despite

   foreseeable consequences of such failure, on appropriately interacting with children with disabilities.

   That deliberately indifferent failure to train was a proximate cause of the violations of O.K.’s Fourth

   Amendment rights.

   62.     As a proximate result of the School District’s actions and inactions, O.K. suffered physically

   and emotionally, and continues to experience fear, distrust, and anxiety regarding strangers and

   unfamiliar surroundings.

   63.     O.K. is entitled to compensatory damages, punitive damages from the individual defendants,

   and reasonable attorneys’ fees and costs.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs pray for relief as follows:

           (a)    Compensatory damages from the School District;

                                                      10
Case 1:21-cv-02450-PAB-MEH Document 1 Filed 09/09/21 USDC Colorado Page 11 of 11




           (b)     An award of reasonable attorney’s fees and costs associated with this action on all

                   claims allowed by law;

           (c)     Pre and post-judgment interest at the lawful rate;

           (d)     Any further relief that this Court deems just and proper in equity and at law.

                                              JURY DEMAND

   Plaintiffs request a trial by jury in this matter.

           Respectfully submitted on September 9, 2021,

                                                             SPIES, POWERS & ROBINSON, P.C.

                                                             /s/ Jack D. Robinson
                                                             _____________________________
                                                             Jack D. Robinson, #22037
                                                             950 South Cherry Street, Suite 700
                                                             Denver, Colorado 80246
                                                             Telephone: (303) 830-7090
                                                             Facsimile: (303) 830-7089
                                                             Attorneys for Plaintiffs




                                                        11
